Citation Nr: 9900481	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-38 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for left knee 
strain.  

2.  Entitlement to a compensable rating for the residuals 
of a low back injury.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 through 
November 1995.

This matter came to the Board of Veterans Appeals 
(Board) on appeal from an April 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The Board notes that in July 1998, the veteran was issued 
a Statement of the Case with respect to the issues of 
entitlement to service connection for right knee 
disability and of entitlement to increased ratings for 
depression and for left ankle strain.  The veteran has 
not responded to the Statement of the Case.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to those issues.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the ratings for the veterans left 
knee strain and for the residuals of a low back injury do 
not adequately reflect the level of impairment caused by 
those disabilities.  The veteran states that he is unable 
to run more than a ¼ mile without a lot of knee pain.  He 
also notes that his back disability is very serious and 
causes him constant pain.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998), has reviewed 
and considered all of the evidence and material of record 
in the veteran's claims file.  Based on its review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that 
the preponderance of the evidence is against the claims 
of entitlement to compensable ratings for left knee 
strain and for the residuals of a low back injury.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has left knee flexion to at least 110 
degrees with no other significant functional impairment 
of the left knee.

3.  The veterans residuals of a low back injury are 
manifested by slight subjective symptoms only.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee 
strain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, and 5261 (1998).

2.  The criteria for a compensable rating for the 
residuals of a low back injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the 
veteran's claims of entitlement to increased ratings for 
his left knee and low back disabilities are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to those 
claims.  Indeed, nothing in the claims folder indicates 
that there is any outstanding evidence which could 
support either of the veterans claims.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all evidence of record 
pertaining to the history of the service-connected left 
knee and low back disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to 
either disability.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Where the rating schedule does not 
provide a non-compensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

I.  The Left Knee

The veterans left knee disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
code, a 10 percent rating is warranted for slight 
impairment of the knee with recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted 
for moderate impairment of the knee with recurrent 
subluxation or lateral instability.  A 30 percent rating 
is warranted for severe impairment with recurrent 
subluxation or lateral instability.

Also applicable to evaluation of the veterans left knee 
disability are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  Under those codes, a noncompensable evaluation 
is warranted when flexion of the leg is limited to 60 
degrees or extension of the leg is limited to 5 degrees.  
A 10 percent rating is warranted when flexion is limited 
to 45 degrees or extension is limited to 10 degrees.  

The most recent treatment for the veterans left knee 
disability was recorded in service in May 1993 and July 
1994.  In May 1993, the veteran complained of a 30 day 
history of left knee pain.  He had reportedly been seen 
once at the troop medical clinic during that time but 
still had the same pain and problem without any relief.  
He stated that his left knee felt better when he stayed 
off it and that it stiffened and hurt when he stood on it 
for approximately 15 minutes.  He noted that massaging 
the area eased the pain.  On examination, the left knee 
presented no edema and a positive range of motion.  The 
veteran had a normal gait, and there was no swelling, 
deformity, or discoloration in the left knee.  He pointed 
to the superior patella and stated that that was where it 
hurt.  The left knee had a full active range of motion, 
and the strength was 5/5.  There were no sensory 
deficits, and there was no laxity of the anterior 
cruciate ligament, of the medial collateral ligament, or 
of the lateral collateral ligament.  There was no 
patellar crepitus or patellar grinding.  The diagnosis 
was patello-femoral syndrome with a normal knee 
examination.  Range of motion and strengthening exercises 
were prescribed, and the veteran was advised that his 
knee problem was a self care/rehabilitation problem.

In July 1994, the veteran reported that his left knee 
stiffened after a long run.  The sense of touch was 
normal, and there were no lacerations or deformity.  It 
was noted that he presented normal motion.  There was no 
diagnosis or treatment prescribed with respect to the 
left knee.

During the veterans July 1995 service separation 
examination, he responded in the affirmative when asked 
if he then had, or had ever had, a trick or locked 
knee.  The examiner clarified that response as referring 
to the right knee.  On examination, the veterans lower 
extremities were reported as normal.  

In January 1996, the veterans left knee was examined by 
VA.  The veteran reported that in 1993, he began 
complaining of pain in his knees after running a mile or 
so.  He stated that he was evaluated by medics and that 
specific exercises were prescribed but that they did not 
do any good.  He also stated that he was obliged to 
continue running about 12 miles per week and that he 
experienced pain in his knees for an hour or so after 
running.  He reported that he was given Motrin without 
any positive effect.  

At the time of the examination, the veteran stated that 
after 2 to 3 hours of weight bearing, he experienced 
painful knees for an hour or so.  It was noted that he 
was fully employed cleaning engines in a shop and that 
basically, he was able to undertake all of his 
responsibilities, which included bending and other 
occupational tasks which involved his back.  He stated 
that he had discomfort or pain but that he went about his 
business and just put up with it.  He also stated that he 
had formerly engaged in sports, such as basketball, but 
noted that he had not done so since December 1995.  

On examination, the veteran had a normal brisk gate.  He 
was able to dress and undress and was able to bend over 
and manipulate his shoes and stockings without any 
hesitation or discomfort.  There was no deformity, 
swelling, inflammation, or objective tenderness of the 
knees, and he was able to actively flex both knees to 110 
degrees without discomfort.  Both knees were stable to 
stress, and he was able to squat fully and rise up 
without hesitation or discomfort.  He was also able to 
bear weight and hop on either foot without hesitation or 
discomfort.  He was also able to walk on his toes and 
heels and the outsides and insides of his feet without 
any apparent hesitation or discomfort.  X-rays of the 
knees revealed that the bone and joint spaces were within 
normal limits.  The relevant diagnosis was residuals of 
strain of the left knee.

The foregoing evidence shows that the veteran has not 
been found to have subluxation or instability of the left 
knee.  He manifested a full range of left knee motion in 
service and limitation of left knee flexion to 110 
degrees on the VA examination.  Limitation of knee 
flexion to 110 degrees is considered noncompensably 
disabling under the schedular criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

In accordance with DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. § § 4.40, 4.45, the Board has 
considered whether a compensable evaluation is warranted 
based upon functional impairment due to pain, 
incoordination, weakened movement or excess fatigability, 
to include functional impairment on repeated use and 
during flare-ups.  The record reflects that there is no 
objective evidence of pain.  Left knee strength is 
normal.  No incoordination has been found.  In fact, no 
swelling, inflammation, discoloration, atrophy, deformity 
or other objective evidence of disability has been found.  
Although the veteran manifested limitation of left knee 
flexion to only 110 degrees on the VA examination, no 
discomfort was noted on the range of motion testing.

The Board has considered the veterans contentions 
concerning increased functional impairment on use, but 
notes that the veteran is not receiving any treatment for 
his left knee and has not identified any objective 
evidence which could be obtained to substantiate has 
contentions.  Since the examinations of the veterans 
left knee have consistently shown no objective evidence 
of any significant impairment other than the finding of 
limitation of left knee flexion to 110 degrees, the Board 
must conclude that even with consideration of DeLuca and 
38 C.F.R. § § 4.40, 4.45, the veteran does not have 
sufficient limitation of motion to warrant a compensable 
evaluation. 

In evaluating the veterans left knee disability, the 
Board has also considered the impact of that disability 
on his ordinary activity.  38 C.F.R. § 4.10; DeLuca, 
supra.  The evidence shows that the veteran is fully 
employed cleaning engines in a machine shop, and there is 
no evidence that his left knee disability impairs the 
performance of any of his responsibilities.  Although he 
reports that he has been unable to engage in sports, such 
as basketball, since December 1995; there is no objective 
evidence that his cessation of such activities was due to 
his left knee problems.  

Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the veterans 
left knee disability is properly assigned a 
noncompensable rating.

II.  The Low Back

The veterans residuals of a low back injury are rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Under that code, a noncompensable rating is 
warranted for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent rating is warranted when 
there is characteristic pain on motion.  A 20 percent 
rating is warranted when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
rating is warranted when there is listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced 
motion.

Also applicable in the evaluation the residuals of the 
veterans low back injury is 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Under that code, a 10 percent 
rating is warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent rating is warranted for 
moderate limitation of motion, and a 40 percent rating is 
warranted for severe limitation of motion.

During his July 1995 service separation examination, the 
veteran responded in the affirmative, when asked if he 
then had, or had ever had, recurrent back pain.  The 
examiner clarified that response noting that such pains 
affected the veterans low back.  On examination, the 
veterans spine was reportedly normal.

In October 1995, while still in service, the veteran 
complained of an 8 month history of low back pain.  He 
reported that such pain had followed trauma in which he 
slipped off a truck and fell on his back.  It was noted 
that he had had a gradual onset of sharp pain which came 
and went.  He had reportedly been seen previously and 
treated with Motrin without relief.  The back pain was 
reportedly non-radiating, and a review of the 
genitourinary system was negative.  

On examination, the veteran had a normal gait and full 
range of spine motion.  Straight leg raising was 
negative, and the reflexes at the ankles and knees were 
2+ and equal, bilaterally.  Strength was 5/5 in each 
lower extremity.  The impression was mechanical low back 
pain.  A routine physical therapy consultation was 
recommended, and the veteran was precluded from lifting 
for 30 days.  He refused a prescription for Motrin.

During his January 1996 VA examination , the veteran 
reported that he had injured his back in December 1994, 
when he fell from a truck.  He stated that he had been 
evaluated by medics but that no diagnosis had been 
offered.  He was treated with 45 days of light duty and 
muscle relaxants.  It was noted that he continued to 
complain of back pain in service but that nothing could 
be done other than giving him a limited profile.

During the examination, the veteran stated that he had 
constant non-radiating low back that was aggravated by 
activities such as twisting and picking up heavy objects.  
It was noted that since his discharge from service, he 
had received no medical attention.  He had been given 
Motrin for relief without any appreciable affects.  It 
was also noted that the veteran was fully employed 
cleaning engines in a shop and that he was basically able 
to undertake all of his responsibilities which included 
bending and other occupational tasks which involved his 
back.  He stated that he had variable discomfort or pain 
when he did that but that he just put up with it.  He 
also stated that he had formerly engaged in sports, such 
as playing basketball but that he had not done so since 
December 1995.  

On examination, he demonstrated a normal brisk gait and 
was able to dress and undress, bend over, and manipulate 
his shoes and socks without any hesitation or discomfort.  
His spine revealed normal contours, and he reportedly had 
a full range of spine motion which consisted of flexion 
to 90 degrees; lateral flexion to 45 degrees, 
bilaterally; 90 degrees of rotation, bilaterally; and 30 
degrees of posterior extension.  He was able to touch his 
toes with his outstretched fingertips.  He had no 
discomfort on executing those motions.  Straight leg 
raising was negative, bilaterally, and his knee jerks and 
ankle jerks were intact.  He was able to squat down and 
hold a position of deep squatting and was able to rise up 
from that position without any hesitation or discomfort.  
He was able to bear weight and hop on either foot without 
any hesitation or discomfort.  He was also able to walk 
on his toes and heels and the insides and outsides of his 
feet without any apparent hesitation or discomfort.  X-
rays of the lumbosacral spine revealed that the bone 
density and vertebral heights and intervertebral spaces 
were within normal limits and that there was no lysis or 
listhesis.  The relevant diagnosis was residuals of back 
strain.

The foregoing evidence shows that the veteran has 
subjective complaints of non-radiating low back pain.  
There is, however, no objective evidence of low back 
pain, even with motion.  Indeed, the veteran demonstrates 
a full range of back motion and normal back contours, and 
there is no objective evidence of muscle spasm on extreme 
forward bending; listing of the whole spine to the 
opposite side; positive Goldthwait's sign; osteo-
arthritic changes; narrowing or irregularity of the joint 
space; or abnormal mobility on forced motion.  Moreover, 
there is no objective evidence of lack of normal 
endurance, weakened movement, lack of coordination, or 
excess fatigability. 

While the veteran alleges that he has constant back pain 
which increases with some activities, no objective 
evidence of pain or other functional impairment was found 
on examinations during service or on the VA examination., 
the veteran reportedly has received no treatment for his 
low back since service, and the veteran has identified no 
objective evidence which could be obtained to 
substantiate his contentions.  Therefore, the Board must 
conclude that even with consideration of DeLuca and 
38 C.F.R. §§ 4.40, 4.45, the veteran does not have 
sufficient functional impairment of his low back to 
warrant a compensable evaluation.

The Board has also considered the impact of the veterans 
low back disability on his ordinary activity.  38 C.F.R. 
§ 4.10; DeLuca, supra.  As above, the evidence shows that 
the veteran is fully employed cleaning engines in a 
machine shop, and that he is basically able to undertake 
all of his responsibilities which included bending and 
other occupational tasks which involve his back.  
Although he reports that he has been unable to engage in 
sports, such as basketball, since December 1995; there is 
no objective evidence that his cessation of such 
activities is due to his low back disability.  

Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the veterans 
low back disability is properly assigned a noncompensable 
rating.

III.  Extra-schedular Rating

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of extra-schedular ratings commensurate 
with the average earning capacity impairment due 
exclusively to his left knee disability and/or to his low 
back disability.  The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture , with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  

The veteran has not required hospitalization for either 
disability, nor is he has he received outpatient 
treatment for either disability since his discharge from 
service.  Moreover, he has not provided any evidence or 
identified any outstanding evidence that either 
disability causes marked interference with employment.  
Notably, there is no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of either of his service-connected 
disabilities.  Indeed, he is reportedly fully employed 
cleaning engines in a shop and is able to perform all 
responsibilities associated with that job. 

Accordingly, the Board finds no reason for referral of 
either claim to the Director of VA Compensation and 
Pension purposes for a rating outside the regular 
schedular criteria.


ORDER

Entitlement to a compensable rating for left knee strain 
is denied.  

Entitlement to a compensable rating for the residuals of 
a low back injury is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 
(West 1991 &  Supp. 1998), a decision of the Board of 
Veterans' Appeals granting less than the complete 
benefit, or benefits, sought on appeal is appealable to 
the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an 
issue which was before the Board was filed with the 
agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision 
constitutes the date of mailing and the copy of this 
decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.
- 2 -
